SEPARATION AGREEMENT AND RELEASE




This SEVERANCE AGREEMENT AND RELEASE (“the Agreement”) is dated as of the 5th
day of November 2013, by and between Walter Clark (“Executive”), a resident of
North Carolina, and Air T, Inc. (the “Company”), a Delaware corporation
headquartered in Maiden, North Carolina.


Background


Executive has been employed by the Company pursuant to a written Employment
Agreement dated as of July 8, 2005, filed as Exhibit 10.1 to the Company’s
Current Report on Form 8-K filed with the Securities and Exchange Commission on
July 13, 2005, as amended by the Amendment to Employment Agreement between
Executive and the Company dated as of October 31, 2013 (such Employment
Agreement as so amended, the “Employment Agreement”).  Executive will end his
employment with the Company as of the date set forth below.  The purpose of this
Agreement is to set forth and establish, pursuant to the provisions of the
Employment Agreement, the severance and other benefits to which Executive is
entitled as a result of the cessation of his employment, to provide for a mutual
release of claims, and to confirm the Executive’s continuing obligations to the
Company.


Agreement


1.           Date of Termination.  Executive confirms his resignation as of
October 30, 2013 as President and Chief Executive Officer of the Company and his
continuation of employment by the Company since October 30, 2013, in a lesser
capacity, but at the same salary, incentive pay and benefit levels Executive
enjoyed as President and Chief Executive Officer.  Executive hereby resigns, as
of the Effective Date (as defined below), as a director of the Company and from
each and every remaining office and position with the Company and the Company’s
subsidiaries.  To the extent required, Executive agrees to execute any documents
reasonably required by the Company to effect such resignations.  The Company
agrees that Executive has not been discharged for misconduct and has not left
work without good cause attributable to the employer within the meaning of N.C.
Gen. Stat. § 96-14.  The Company further agrees that Executive’s resignation as
provided herein triggers the benefits provided in Sections 6(b) and 6(c) of the
Employment Agreement.


2.           Payments by the Company.  Pursuant to and in full satisfaction of
all obligations owed under the Employment Agreement, other than the obligations
under the fourth and fifth sentences of Section 6(b) of the Employment
Agreement, under Section 6(f) of the Employment Agreement, and otherwise as
provided herein, the Company shall pay Executive:  (a) any unpaid portion of
Executive’s annual base salary of $250,000 (“Base Salary”) through the Effective
Date, which shall include payment for three weeks of accrued and untaken
vacation time, (b) incentive compensation pursuant to Section 5(b) of the
Employment Agreement with respect to the fiscal year ending March 31, 2014 in
accordance with the terms of such Section 5(b) of the Employment Agreement, and
(c) a lump sum payment of $565,680.37 within ten (10) days following execution
of this Agreement, as payment in full of all amounts due pursuant to the first
three sentences of Section 6(b) of the Employment Agreement and as consideration
for services provided by Executive hereunder.  All such payments (other than
payments for COBRA coverage) shall be reduced by withholding for federal and
state taxes, as well as by such deductions, if any, authorized in writing by
Executive.   The amounts set forth in clause (a) above shall be paid to
Executive on the first regular payroll date following the Effective Date.  The
amounts set forth in clause (b) above shall be paid within fifteen (15) days
after the Company files with the Securities and Exchange Commission its Form
10-K for the year ending March 31, 2014.


3.           Benefits.  The Company shall, subject to the provisions of the
Employment Agreement, comply with its obligations under the fourth and fifth
sentences of Section 6(b) of the Employment Agreement and under Section 6(f) of
the Employment Agreement.  Except for the foregoing, from and after the
Effective Date, Executive shall not have the right to participate in or receive
any benefit under any employee welfare benefit plan of the Company, any fringe
benefit plan of the Company, or any other plan, policy or arrangement of the
Company providing benefits or perquisites to employees of the Company generally
or individually, other than the Air T, Inc. 2005 Equity Incentive Plan with
respect to the award of options to purchase 50,000 shares of common stock (the
“Options”) made to Executive on August 15, 2006, which Options are subject to
the terms of such award.  To the extent permitted by the terms of the insurance
policies described below, the Company shall promptly take actions necessary to
permit Executive to convert the term life insurance and disability insurance
policies with respect to Executive, the premiums with respect to which have been
paid by the Company, to personal insurance policies with premiums to be paid by
Executive going forward.


4.           Purchase of Shares and Cancellation of Options.


(a)  At the Closing Date (as such term is defined below), the Company shall
purchase from Executive, and Employee shall sell to the Company, the
approximately 93,757 shares of common stock of the Company (the “Shares”) held
by Executive, free and clear of any liens or encumbrances, for $11.50 per share
(such aggregate purchase amount being referred to as the “Share Purchase
Amount”).  To effect such purchase and sale, at the Closing Date, Executive
shall deliver to the Company certificates evidencing those Shares held directly
by Executive in certificated form, duly endorsed in blank for transfer, and
shall cause to be transferred to the Company on the Closing Date all of the
remaining Shares (which are held by Executive in brokerage accounts) and the
Company shall pay the Share Purchase Amount to Executive by wire transfer in
accordance with wiring instructions delivered in writing (including by email) by
Executive to the Secretary of the Company no later than 2:00 p.m. (Eastern time)
two business days prior to the Closing Date.


(b)  At the Closing Date, Executive shall cancel and surrender to the Company
the Options in return for payment by the Company to Executive of $160,500.00,
less applicable withholding for taxes (the “Option Payment Amount”).  Executive
represents that he has not exercised the Options and covenants that he will not
exercise the Options hereafter.  To effect such cancellation, surrender and
payment, at the Closing Date Executive shall execute and deliver to the Company
a Certificate of Cancellation and Surrender, of the form attached hereto as
Exhibit A, and the Company shall pay the Option Payment Amount to Executive by
wire transfer in accordance with wiring instructions delivered in writing
(including by email) by Executive to the Secretary of the Company no later than
2:00 p.m. (Eastern time) two business days prior to the Closing Date.


(c)  The closing of the transactions contemplated by this Section 4 shall occur
at 10:00 a.m. on November 22, 2013, or such other time and date as the parties
may mutually agree (the “Closing Date”), at the offices of Robinson, Bradshaw &
Hinson, P.A., 101 North Tryon Street, Suite 1900, Charlotte, North Carolina.


5.           Release by Executive.  For valuable consideration provided herein,
Executive, for himself, and his assigns, heirs and executors and for all persons
claiming by or through him, does hereby forever and unconditionally release the
Company, together with its affiliated corporations or entities (including
without limitation Mountain Air Cargo, Inc., CSA Air, Inc., Global Ground
Support, LLC and Global Aviation Services, LLC), their insurers or benefit
plans, and each of their respective past or present officers, directors,
executives, employees, agents, attorneys and consultants (including without
limitation Seth G. Barkett, William R. Foudray, John J. Gioffre, Andrew L.
Osborne, John A. Reeves, Nicholas J. Swenson, John Parry and William H. Simpson)
from any and all claims or obligations whether known or unknown, arising out of
any matter, cause or thing occurring before the date hereof, including without
limitation all claims relating to or arising out of Executive's employment with
the Company, alleged discrimination (including without limitation all claims for
age discrimination arising under the Age Discrimination in Employment Act),
retaliation, harassment, compensation, benefits, perquisites, severance,
outplacement, vacation pay, automobile expense, business expenses,
reimbursements of any kind, attorney’s fees, wages or bonuses owed to him, and
all claims or obligations arising out of his departure from the Company as well
as all such claims arising under or pursuant to the Employment Agreement.  This
release covers any injuries, damages or claims not now known by Executive that
arise in any way out of events occurring prior to the date of the execution of
this Agreement.  Executive acknowledges that he has been advised of his option
to retain counsel prior to signing the agreement encompassing this release, and
executes the same freely, voluntarily and with full knowledge of its
consequences.  Provided, however, this release shall not include any claims
relating to (i) the obligations of the Company under this Agreement, (ii)
Executive’s rights, claims and benefits under the health care benefit plans
sponsored by the Company and (iii) Executive’s rights, claims and benefits under
401k retirement plans sponsored by the Company.


6.           Release of Executive.  For valuable consideration provided herein,
the Company, together with its affiliated corporations or entities (including
without limitation Mountain Air Cargo, Inc., CSA Air, Inc., Global Ground
Support, LLC and Global Aviation Services, LLC), and  each of the following
individuals:  Seth G. Barkett, Andrew L. Osborne, and Nicholas J. Swenson, (the
“Releasees”), as evidenced by their signatures below, hereby release Executive
from any and all claims or obligations whether known or unknown, arising out of
any matter, cause or thing occurring before the date hereof, including without
limitation all claims relating to or arising out of Executive's employment with
the Company, as well as all such claims arising under or pursuant to the
Employment Agreement, and any injuries, damages or claims not now known by the
Releasees that arise in any way out of events occurring prior to the date of the
execution of this Agreement, except that the Releasees that are corporate
entities or limited liability companies exclude from this release any matter for
which a Delaware corporation could not provide indemnity to an officer or
director under Delaware law.  The Releasees execute this release freely,
voluntarily and with full knowledge of its consequences.  Provided, however,
this release shall not include any claims relating to the obligations of the
Executive under this Agreement.


7.           Return of Company Property.  All records, files, lists, including
computer generated lists, drawings, notes, notebooks, letters, handbooks,
blueprints, manuals, sketches, specifications, formulas, financial information,
sales and business plans, customer lists, lists of customer contacts, pricing
information, computers, software (other than commercially available software for
which the Company has purchased licenses), cellular phones, rugs, credit cards,
keys, equipment and similar items relating to the Company’s business, together
with any other property of the Company, including property of the Company
provided for use by Executive during the course of Executive’s employment with
the Company, shall be returned to the Company prior to or immediately following
the Effective Date.  The Company acknowledges that Executive has purchased from
the Company, by check delivered to the Company on October 31, 2013, the laptop
computer, iPhone and iPad that had been assigned to Executive by the Company for
use in his employment. Executive acknowledges that the Company will promptly
terminate service contracts with telecommunication providers with respect to
such iPhone and iPad.  Executive further represents that he will not copy,
download, store or retain software (other than commercially available software
for which the Company has purchased licenses), documents or other materials or
files originating with or belonging to the Company, including any such software,
documents or other materials or files stored in such laptop computer, iPhone or
iPad.  By November 5, 2013, Executive shall, upon notice to the Company, remove
from the Company’s premises any personal property of Executive, including all
such goods in storage.


8.           Continuation of Obligations.  Executive’s obligations pursuant to
Sections 7, 8, 9, 11, 12 and 13 (except Section 13(d)) of the Employment
Agreement shall survive and continue pursuant to their terms.  Executive
specifically ratifies and reaffirms his obligations pursuant to these provisions
of the Employment Agreement, including without limitation his obligation not to
compete with the Company pursuant to the terms thereof.  From the Effective Date
through March 31, 2014, Executive agrees to assist the Company in providing
information and advice, as may from time to time be reasonably requested by the
Company, regarding the Company’s business, legal matters and relations with its
customers, suppliers and employees; provided that Executive shall be obligated
to devote no more than five (5) hours per month to providing such assistance.


9.           Final Agreement.  This document constitutes the final and complete
agreement of the parties hereto, and all prior oral, verbal or written
discussions, agreements or negotiations have been merged herein.  This Agreement
shall not be modified or waived except pursuant to a written document signed by
the parties hereto.


10.           Effective Date.  (a)  This Agreement will not become effective
until the later of the Effective Date or the date seven (7) days after the date
signed by Executive.  Executive shall have a period of seven (7) days to revoke
his agreement to the provisions hereof, including the release terms set forth
above.  Executive is advised of his right to have legal counsel review the terms
of this Agreement, and is provided a period of twenty-one (21) days in which to
execute this Agreement.  Executive understands that he may execute this document
prior to the expiration of twenty-one (21) days from the date it has been
presented to him.  In the event that Executive revokes his execution of this
Agreement, all terms hereof will be null and void.


(b)           Executive and each individual Releasee represents that he (i) has
had a reasonable amount of time in which to review and consider this Agreement
prior to signature, (ii) has in fact read the terms of this Agreement, (iii) has
the full legal capacity to enter into this Agreement and has had the opportunity
to consult with legal counsel before signing this Agreement, (iv) fully and
completely understands the meaning, intent, and legal effect of this Agreement,
and (v) has knowingly and voluntarily executed this Agreement.


11.           Nondisparagement.  The Company agrees not to make, and agrees to
cause its directors and executive officers, its subsidiaries and their
respective directors and executive officers not to make, any statement
(including to any media source or to the Company’s suppliers, customers,
employees or stockholders) or take any action that would materially disrupt,
impair, harm or adversely affect Executive.  Executive agrees not to make any
statement (including to any media source or to the Company’s suppliers,
customers, employees or stockholders) or take any action that would materially
disrupt, impair, harm or adversely affect the Company, its directors and
executive officers, its subsidiaries or their respective directors and executive
officers.  Executive agrees that the issuance by the Company of the proposed
press release attached hereto as Exhibit B does not breach the Company’s
agreement under this Section 11.


12.           Cooperation.  Executive agrees that, subject to reimbursement of
his reasonable expenses, he will cooperate fully with the Company, its
subsidiaries and their respective counsel with respect to any legal proceeding
(including litigation, investigations, or governmental proceedings) regarding
any matter in which Executive was in any way involved during his employment with
the Company and/or its subsidiaries.  Executive shall render such cooperation in
a timely manner on reasonable notice from the Company.


13.           Choice of Law.  This Agreement is made and entered into in the
State of North Carolina and shall in all respects be interpreted, enforced and
governed by the substantive laws of the State of North Carolina without regard
to choice of law provisions.


14.           Effective Date.   This Agreement is conditioned upon review by the
Company’s legal counsel of documents to be provided by a third party on
Wednesday, November 13, 2013, evidencing, to the satisfaction of the Company’s
legal counsel, that the transactions documented are consistent with Executive’s
representations. This Agreement will become effective upon successful completion
of this review on or before Wednesday, November 13, 2013 at 5:00 p.m. (the
“Effective Date”).


15.           Miscellaneous.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  All provisions
contained herein are severable, and the invalidity or unenforceability of any
provision in this Agreement shall not in any way affect the validity or
enforceability of any other provision, and this Agreement shall be interpreted
and construed in all respects as if such invalid or unenforceable provision had
never been contained herein.


[Signature pages follow]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
caused this Agreement to be duly executed by their authorized representatives,
as of the day and year first above written.




/s/ Walter Clark                                                              
Walter Clark




AIR T, INC.


By: /s/ William H.
Simpson                                                              
William H. Simpson
Executive Vice President




SUBSIDIARY RELEASEES:


MOUNTAIN AIR CARGO, INC.


By: /s/ William H. Simpson
William H. Simpson, President




CSA AIR, INC.




By: /s/ William H.
Simpson                                                              
William H. Simpson
Chief Executive Officer


GLOBAL GROND SUPPORT, LLC




By: /s/ William H. Simpson
William H. Simpson
Executive Vice President


GLOBAL AVIATION SERVICES, LLC




By: /s/ William H.
Simpson                                                              
William H. Simpson
Authorized Signatory


[Signature pages continue]
INDIVIDUAL RELEASEES:




/s/ Nicholas J.
Swenson                                                               
Nicholas J. Swenson




/s/ Seth G.
Barkett                                                               
Seth G. Barkett




/s/ Andrew L.
Osborne                                                               
Andrew L. Osborne





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


CERTIFICATE OF SURRENDER AND CANCELLATION


The undersigned, Walter Clark, does hereby irrevocably surrender to Air T. Inc.
(the “Company”) all rights he has or may have with respect to the award made by
the Company to him on or about August 15, 2006 of options to purchase 50,000
shares of common stock of the Company at an exercise price per share of $8.29
(the “Options”) as evidenced by an Employee Stock Option Agreement (2005 Equity
Compensation Plan) dated August 15, 2006 (the “Award Agreement”), the form of
which is attached hereto.  The undersigned represents to the Company that such
options are the only options to purchase shares of the capital stock of the
Company awarded by the Company to him that are outstanding as of the date
hereof.  The undersigned acknowledges that by his execution and delivery of this
certificate to the Company all rights to exercise the Option and purchase shares
of common stock of the Company pursuant to the Award Agreement shall be
cancelled and that he shall have no rights thereunder.




This the __ day of November, 2013.


_______________________________
Walter Clark

 
 

--------------------------------------------------------------------------------

 



THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
REGISTERED UNDER THE SECURITIES ACT OF 1933.




AIR T, INC.
                          EMPLOYEE STOCK OPTION AGREEMENT
(2005 EQUITY INCENTIVE PLAN)




THIS AGREEMENT, made effective as of the 15th day of August, 2006 (the “Grant
Date”), by and between Air T, Inc. (the “Corporation”), and Walter Clark (the
“Holder”).


WHEREAS, the Corporation has adopted the Air T, Inc. 2005 Equity Incentive Plan
(the “Plan”) in order to provide additional incentives to certain employees and
directors and consultants of the Corporation and its Subsidiaries; and


WHEREAS, Section 2.1 of the Plan provides for the award of options to Employees
of the Corporation and its Subsidiaries; and


WHEREAS, on the Grant Date the Holder was awarded options under the Plan, which
award is to be evidenced by this Agreement, dated as of the Grant Date, though
it may be physically executed and delivered after the Grant Date;


NOW, THEREFORE, the parties hereto agree as follows:


1.  
Grant of Option.  Pursuant to Section 2.1 of the Plan, the Corporation hereby
grants to the Holder an option (the “Option”) to purchase all or any part of an
aggregate of 50,000 shares of Common Stock (the “Shares”), subject to, and in
accordance with, the terms and conditions set forth in this Agreement and the
Plan.  The Option and this Agreement are subject to all of the terms and
conditions of the Plan, which terms and conditions are hereby incorporated by
reference, and, except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan.

 
2.  
Status of Option.  The Option [select one]:

 
    x is intended to qualify as Incentive Stock Options under Section 422 of the
Code, up to the maximum amount that may qualify as Incentive Stock Options;
    o is not intended to qualify as Incentive Stock Options under Section 422 of
the Code.
 
3.  
Exercise Price.  The price at which the Holder shall be entitled to purchase
Shares upon the exercise of the Option shall be $8.29 per share.

 
4.  
Duration of Option.  Subject to the terms of the Plan, the Option shall remain
exercisable for [select one]:



           x ten years after the Grant Date;
 
other (specify; may be no later than ten years after the Grant Date):
________________________________________________________________________
________________________________________________________________________


5.  
Vesting and Exercisability of Option.  Subject to the terms of the Plan, the
Option shall vest and be exercisable [select one]

 
    x with respect to
 
 
(i)
one-third (1/3) of the shares of Common Stock covered by the Option beginning on
the first anniversary of the Grant Date,

 
 
(ii)
an additional one-third (1/3) of the shares of Common Stock covered by the
Option beginning on the second anniversary of the date of the Grant Date, and

 
 
(iii)
the remaining one-third (1/3) of the shares of Common Stock covered by the
Option beginning on the third anniversary of the Grant Date.

 
other (specify):
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________


6.  
Acceleration of Vesting upon Change of Control.  (select one)

 
In the event of a Change of Control, the Option shall become fully exercisable
and vested to the full extent of the original grant.


A Change of Control shall not affect the exercisability or vesting of the
Option.


7.  
Termination of Service.  In the event of the termination of the Holder’s
Service, the Option shall terminate in full (whether or not previously
exercisable) prior to the expiration of its term [select one]:

 
       x
  on the date thirty (30) days after the date of the termination of the Holder’s
Service, unless the Holder’s Service is terminated due to the Holder’s:

 
 
(i)
death, in which case the Holder’s legatee(s) under the Holder’s last will or the
Holder's personal representative or representatives may exercise all or part of
the previously unexercised portion of the Option at any time within one year,
but not beyond the expiration of its term, after the Holder's death to the
extent the Holder could have exercised the Option immediately prior to the
Holder’s death;

 
 
(ii)
Disability, in which case the Holder or the Holder’s personal representative may
exercise the previously unexercised portion of the Option at any time within one
year, but not beyond the expiration of its term, after the termination of the
Holder’s Service to the extent the Holder could have exercised the Option prior
to such termination; or

 
 
(iii)
Retirement, in which case the Holder may exercise the previously unexercised
portion of the Option at any time within one year, but not beyond the expiration
of its term, after the Holder's Retirement to the extent the Holder could have
exercised the Option immediately prior to Retirement.

 
    o other (specify):
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________


8.  
Exercise of Option.  The Holder may exercise all or a portion of the Option by
giving written notice to the Company of exercise, specifying the number of
shares of Common Stock with respect to which the Option is being
exercised.  Such notice is to be delivered to the Secretary of the Company and
is effective as of the later of the date of its receipt by the Secretary of the
Company and the date of payment of the exercise price with respect thereto.

 
9.  
Non-Transferability of Option.   The Option shall not be transferable by the
Holder except to the extent permitted under the Plan.

 
10.  
No Rights as a Stockholder.  The Holder shall not have any rights or privileges
of a stockholder with respect to any shares of Common Stock by virtue of the
Option until the date of issuance by the Corporation of a certificate for such
shares pursuant to the exercise of the Option.

 
11.  
Holder Bound by the Plan.  The Holder hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.  A
determination of the Committee as to any questions which may arise with respect
to the interpretation of the provisions of this Agreement and of the Plan shall
be final.  The Committee may authorize and establish such rules, regulations and
revisions thereof not inconsistent with the provisions of the Plan, as it may
deem advisable.

 
12.  
Modification of Agreement.  This Agreement may be modified, amended, suspended
or terminated, and any terms or conditions may be waived, but only by a written
instrument executed by the parties hereto.

 
13.  
Severability.  Each provision of this Agreement is intended to be
severable.  Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

 
14.  
Governing Law; Jurisdiction.  This Agreement shall be governed and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of law, except to the extent governed by federal
law.  Each party hereby irrevocably submits to the jurisdiction of the state and
federal courts sitting in Catawba County, State of North Carolina, for the
adjudication of any dispute hereunder.

 
15.  
Successors in Interest.  This Agreement shall inure to the benefit of and be
binding upon any successor to the Corporation.  This Agreement shall inure to
the benefit of the Holder’s legal representatives.   All obligations imposed
upon the Holder and all rights granted to the Corporation under this Agreement
shall be final, binding and conclusive upon the Holder’s heirs, executors,
administrators and successors.

 
IN WITNESS WHEREOF, this Agreement has been executed by the Corporation and the
Holder effective as of the date and year first written above.


AIR T, INC.
 
By: __________________________________
Title:_________________________________
   
__________________________________
Walter Clark



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


PRESS RELEASE


PRESS
RELEASE                                                                                                     Contact:
John Parry
Chief Financial Officer
3524 Airport Road
Maiden, NC  28650
(828) 464-8741 Ext. 6677




FOR IMMEDIATE RELEASE


AIR T, INC. ANNOUNCES CEO DEPARTURE
AND APPOINTMENT OF INTERIM CEO AND NEW DIRECTOR


 
MAIDEN, NC, November 5, 2013 - Air T, Inc. (NASDAQ Capital Market: AIRT) today
announced the resignation of Walter Clark as Chief Executive Officer and
President and the appointment of current Board Chairman, Nick Swenson, as
interim Chief Executive Officer.  In addition, Air T announced that Mr. Clark
has conditionally resigned as a director effective November 13, 2013 and that
William H. Simpson, an Executive Vice President of Air T and the President of
Air T’s Mountain Air Cargo subsidiary, has been elected as a director to replace
Mr. Clark.
 
 
Mr. Swenson commented, “The board is extremely grateful for Walter Clark’s over
16 years of service as Air T’s CEO. Walter led the organization from the front,
dedicating the Company to sound financial policies and focusing relentlessly on
uncompromising customer service.  Walter’s leadership over many years has driven
the growth and financial health of Air T.”
 
 
“In addition, we are delighted to welcome Bill Simpson back to the board.  Bill
had served on the board for many years until the size of the board was reduced
this past August.  We welcome his insights and value both his intimate
familiarity with our air cargo operations and long-standing commitment to Air
T’s stakeholders.”
 
Air T, through its subsidiaries, provides overnight air freight service to the
express delivery industry, manufactures and sells aircraft deicers and other
special purpose industrial equipment, and provides ground support equipment and
facilities maintenance to airlines.  Air T is one of the largest, small-aircraft
air cargo operators in the United States.  Air T’s Mountain Air Cargo (MAC) and
CSA Air subsidiaries currently operate a fleet of single and twin-engine
turbo-prop aircraft nightly in the eastern half of the United States, Puerto
Rico and the Caribbean Islands.  Air T’s Global Ground Support subsidiary
manufactures deicing and other specialized military and industrial equipment and
is one of the largest providers of deicers in the world.  The Global Aviation
Services subsidiary provides ground support equipment and facilities maintenance
to domestic airline customers.
 





